Citation Nr: 1505149	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1983, from March 2003 to February 2004, and from August 2004 to July 2005.  He also had periods of service in the Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified at an August 2012 Travel Board hearing before the undersigned; a transcript is of record.  Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless files shows additional relevant documents.  The Veteran has submitted new evidence to the Board and has waived Agency of Original Jurisdiction (AOJ) review of that evidence.  38 C.F.R. § 20.1304(c) (2014).  

The issue of entitlement to service connection for a liver disorder has been raised by the record in a February 2003 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a June 2007 rating decision, VA denied an application to reopen a claim of entitlement to service connection for history of left acromioclavicular joint separation.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the June 2007 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left shoulder disability and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current left shoulder disability is related to an in-service injury.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied the application to reopen the claim of entitlement to service connection for history of left acromioclavicular joint separation is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the June 2007 decision is new and material and the claim of entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A left shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duties to notify and assist is necessary.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence were submitted and not acted upon, a claim could still be pending until a decision was made on that evidence.  See 38 C.F.R. § 3.160(c) (2013) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In June 2007, VA denied the Veteran's application to reopen his claim of entitlement to service connection for history of left acromioclavicular joint separation.  The Veteran was notified if this denial in a letter the same month, but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, the June 2007 denial is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b); 20.1103.  

In the June 2007 denial of the application to reopen, VA noted that the claim had previously been denied because there was no evidence of a current disability.  The Veteran was first denied entitlement to service connection for a left shoulder disorder in July 1983.  The letter informing the Veteran of that denial noted that while service records showed treatment for the claimed condition, there was no evidence of a residual disability.  

As discussed in more detail below, evidence received since the most recent denial shows that the Veteran has a current left shoulder disorder and that this disorder is related to service.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The first element of service connection, a present disability, is shown by a January 2012 MRI report noting deformity of distal clavicle consistent with prior trauma along with fibrous overgrowth and partial rotator cuff tear and additional tendinosis and a September 2012 VA treatment record noting diagnoses of impingement, rotator cuff partial tear, and arthritis.  

Regarding the second element of service connection, an in-service injury or disease, service treatment records show that the Veteran was treated for a left acromioclavicular separation in August 1981.  Therefore, the second element is met.  

Finally, regarding the third element, a nexus between the present disability and service, a VA provider opined in September 2012, after reviewing records of left shoulder treatment in service, that it is more than likely that the Veteran's left shoulder condition is related to his time in service.  

In this case the evidence includes a February 1997 VA examination report, which notes the Veteran's history, including both the left shoulder injury in service between 1978 and 1981 and a subsequent 1995 re-injury of the left shoulder.  The February 1997 examiner reported that left shoulder x-rays were normal and found that there were no current objective findings warranting a diagnosis.  A September 2005 VA orthopedic clinic note shows that the Veteran reported mild pain since injuring his shoulder during his first period of active duty and that the pain had become more severe since returning from service in Iraq as a combat medic.  

Reviewing the evidence of record, the Veteran has consistently reported, both in statements related to his claim and in statements to medical professionals while seeking treatment, that he has experienced left shoulder symptoms since the 1981 injury.  Because the Veteran has consistently reported recurring pain since his initial in-service injury and there is no medical opinion contrary to the positive opinion provided by the VA provider in September 2012, the Board finds that service connection is warranted.  


ORDER

The claim of entitlement to service connection for a left shoulder disorder is reopened.  

Entitlement to service connection for a left shoulder disorder is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


